IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 790 MAL 2014
                              :
                 Respondent   : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
                              :
           v.                 :
                              :
                              :
DANIEL P. CASEY,              :
                              :
                 Petitioner   :


                                    ORDER


PER CURIAM

     AND NOW, this 11th day of February, 2015, the Petition for Allowance of Appeal

is DENIED.